DETAILED ACTION
This Office Action has been issued in response to Applicant's Request for Continued Examination filed February 25, 2021.
Claims 1, 4, 5, 9, 11-14, 17 and 18 have been amended.  Claims 3 and 15 have been cancelled.  Claims 1, 4, 5, 7-14 and 16-23 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed February 25, 2021 have been fully considered but they are not persuasive.

Applicant argues Scolnicov does not disclose constructing undirected graphs and directed graphs.  Paragraph [0038] of Scolnicov discloses pre-processing includes transforming assets and other items from the GIS data into a list of nodes and creating probable connections by analyzing an overlay of various GIS layers. A table is also created storing the probable connections established by the pre-processing including pipe/asset ID, a start point, and end point, diameter of the pipe, age, and other asset management data previously mentioned.  Wherein the table of probable connections is seen to be the undirected graph.  Paragraph [0039] of Scolnicov discloses a mathematical graph is generated based on the created connections including the characteristics of the one or more assets. A mathematical graph of the elements may be a directed graph, undirected graph, mixed graph, multi-graph, simple graph, weighted graph, or Cartesian graph.

Applicant’s remaining arguments have been considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2013/0211797 to Scolnicov et al. (hereinafter “Scolnicov”) and further in view of US Pub. No. 2012/0127169 to Barcay et al. (hereinafter “Barcay”) and further in view of US Pub. No. 2004/0236620 to Chauhan et al. (hereinafter “Chauhan”).

As to Claim 1, Scolnicov discloses a method for constructing a model for a distribution network comprising: 
receiving, on a hardware device, Geographic Information System (GIS) data corresponding to a distribution network or a portion thereof from a GIS database (Paragraph [0037] of Scolnicov discloses In step 201, GIS data, asset management data, and sensor archive data of one or more assets are retrieved from a GIS database, asset management system and/or an archive of static snap-shots of GIS layers. The GIS layers may include asset layers, pipe layers, and regional layers such as subdivision into DMAs, pressure zones, and supply zones. Retrieval of GIS and asset data may include retrieval of points, locations, and borders representative of the assets and their physical locations or approximate physical locations in a region. One or more mathematical graph elements representing the one or more assets are generated from the retrieved data, step 203. Generating the one or more mathematical graph elements involves, in some embodiments, generating abstract representations of the retrieved data such as generating a ; 
constructing an undirected graph utilizing the GIS data, wherein the undirected graph is represented by a data structure corresponding to a set of adjacency relationships between objects in the distribution network (Paragraph [0038] of Scolnicov discloses pre-processing includes transforming assets and other items from the GIS data into a list of nodes and creating probable connections by analyzing an overlay of various GIS layers. A table is also created storing the probable connections established by the pre-processing including pipe/asset ID, a start point, and end point, diameter of the pipe, age, and other asset management data previously mentioned);
performing, based on instructions stored on the hardware device, a traversal of the distribution network or the portion thereof using the set of adjacency relationships and attributes of the objects in each step of the traversal to generate a directed graph represented by a data structure corresponding to a set of directed adjacency relationships between the objects (Paragraph [0046] of Scolnicov discloses the system traverses the network graph, starting from the known inlets of the DMA, or from other points known to be part of the DMA, such as certain listed sensors or other assets, and treating capped pipes, closed valves, and flow meters as "disconnects" or boundaries. Any method for finding "connected graph components" may be used, as known to one skilled in the art. The resulting subgraph is taken to be the total collection of assets in the DMA. The DMA or FMZ status and asset data are stored in a database, step 413. In one embodiment, the pipe connections, junctions, statuses, and asset data may be stored in the enriched GIS database.  Paragraph [0039] of Scolnicov discloses a ;  
storing the data structure corresponding to a set of directed adjacency relationships between the objects in a local storage on the hardware device, wherein the data structure is stored in a form optimized for lookup speed in a [cache] memory on the hardware device (Paragraph [0034] of Scolnicov discloses outputs from water network analysis engine 104 and/or structural analysis system 102 may be stored in the enriched GIS database 101, in an electronic log file, and/or printed to paper. Previously stored data may be accessed from storage.  Paragraph [0050] of Scolnicov discloses the graph or connectivity structure may be stored as adjacency matrices, adjacency lists (represented by arrays, linked lists, or hash tables), or any other suitable data structure known by one of ordinary skill in the art);
performing, in response to a command from a user of the hardware device, an analysis of the data structure corresponding to a set of directed adjacency relationships between the objects stored in the local storage on the hardware device while the hardware device is [disconnected] from the GIS database (Paragraph [0009] of Scolnicov discloses applications using GIS allow users to create interactive queries, review spatial information, edit data and maps, and present the results of these operations in a graphical user interface.  Paragraph [0047] of Scolnicov discloses the enriched GIS database contains an accurate set of structural and geographic data from which mathematical graphs and network traces can be made to view a full topology of the network); and 
displaying a result of the analysis on the hardware device (Paragraph [0009] of Scolnicov discloses applications using GIS allow users to create interactive queries, review spatial .
Scolnicov does not explicitly disclose a cache memory.  
However, Barcay discloses this.  Paragraph [0042] of Barcay discloses user interaction module 110 (or any combination or sub-combination of its components) constructs a directed graph of spatially linked panoramas (or simply a "panorama graph" or a "connectivity graph") based on the connectivity information included in the metadata of each panoramic image. Such a panorama graph may be stored in, for example, a local memory (e.g., a cache memory) at client 102.
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the GIS system as disclosed by Scolnicov, with using a cache memory as disclosed by Barcay.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Scolnicov and Barcay are directed toward GIS systems and as such it would be obvious to use the techniques of one in the other.
	Scolnicov does not explicitly disclose disconnected from the GIS database.
	However, Chauhan discloses this.  Paragraph [0020] of Chauhan discloses a system which replicates the entire dataset to each client machine instead of serving data over the network, allows for complete disconnected editing that is automatically reconciled when the client machine is reconnected to the network, supports several different types of utility networks, traces networked features that are targeted directly to utility customer's task, creates custom trace reports, provides a complete outage management sub-system, provides a complete set of web  
	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the utility monitoring system as disclosed by Scolnicov, with having the data be accessible while disconnected as disclosed by Chauhan.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Scolnicov and Chauhan are directed toward utility monitoring systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 4, Scolnicov-Barcay-Chauhan discloses the method of claim 1, wherein the distribution network is an electric distribution network and the attributes include a source identifier attribute identifying a source vertex from which the traversal began, and a phases attribute indicating which of the electrical phases from the source vertex that pass through a first vertex reach an adjacent vertex (Paragraph [0102] of Scolnicov discloses it should also be understood that the invention applies not only to water utility networks, but to any type of distribution system. Other types of distribution systems may be: oil, wastewater or sewage, gas, electric, telephony, heating ventilating and air conditioning (HVAC) systems, or other energy delivery systems which involve fluid or flowing resources from one area to consumers.  Paragraph [0046] of Scolnicov discloses the system traverses the network graph, starting from the known inlets of the DMA, or from other points known to be part of the DMA, such as certain listed sensors or other assets, and treating capped pipes, closed valves, and flow . 

As to Claim 5, Scolnicov-Barcay-Chauhan discloses the method of claim 1, wherein performing an analysis of the data structure comprises: accessing the data structure corresponding to a set of directed adjacency relationships between the objects for the distribution network or the portion thereof from the local storage to edit, perform a network analysis operation or visualize the distribution network or the portion thereof (Paragraph [0009] of Scolnicov discloses applications using GIS allow users to create interactive queries, review spatial information, edit data and maps, and present the results of these operations in a graphical user interface.  Paragraph [0047] of Scolnicov discloses the enriched GIS database contains an accurate set of structural and geographic data from which mathematical graphs and network traces can be made to view a full topology of the network). 

As to Claim 7, Scolnicov-Barcay-Chauhan discloses the method of claim 5, wherein the network analysis operation includes a tracing operation or an attribute query operation . 

As to Claim 8, Scolnicov-Barcay-Chauhan discloses the method of claim 5, wherein the network analysis operation includes an electric tracing, a load flow analysis, or operating voltage calculations (Paragraph [0047] of Scolnicov discloses the enriched GIS database contains an accurate set of structural and geographic data from which mathematical graphs and network traces can be made to view a full topology of the network.  Paragraph [0014] of Scolnicov discloses.  Performing analysis on the utility network using the mathematical graph may also include identifying flow monitoring zone (FMZ) characteristics of the utility network). 

As to Claim 9, Scolnicov-Barcay-Chauhan discloses the method of claim 1, further comprising: renumbering objects in the data structure corresponding to a set of directed adjacency relationships between the objects to store the data structure corresponding to a set of directed adjacency relationships between the objects as an array on the hardware device, wherein an index of the array is a proxy for the corresponding object's original identifier in the GIS (Paragraph [0050] of Scolnicov discloses the graph or connectivity structure may be stored as adjacency matrices, adjacency lists (represented by arrays, linked lists, or hash tables), or any other suitable data structure known by one of ordinary skill in the art); and 
mapping GIS identifiers of the objects in the data structure corresponding to a set of directed adjacency relationships between the objects to index values of the array (Paragraph . 

As to Claim 10, Scolnicov-Barcay-Chauhan discloses the method of claim 1, wherein the distribution network includes any one of: an electric distribution network, a gas distribution network, a water distribution network or a telecom distribution network (Paragraph [0102] of Scolnicov discloses it should also be understood that the invention applies not only to water utility networks, but to any type of distribution system. Other types of distribution systems may be: oil, wastewater or sewage, gas, electric, telephony, heating ventilating and air conditioning (HVAC) systems, or other energy delivery systems which involve fluid or flowing resources from one area to consumers). 

As to Claim 11, Scolnicov-Barcay-Chauhan discloses the method of claim 1, further comprising: detecting a user request to perform a tracing analysis on a circuit in the distribution network, wherein the user request includes a selection of a point on the circuit (Paragraph [0047] of Scolnicov discloses the enriched GIS database contains an accurate set of structural and geographic data from which mathematical graphs and network traces can be made to view a full topology of the network); 
in response to the user request, accessing the data structure corresponding to a set of directed adjacency relationships between the objects for the distribution network from the cache memory to determine objects that are upstream and downstream of the point selected by the user (Paragraph [0047] of Scolnicov discloses the enriched GIS database ; 
rendering a trace of an upstream path that starts from a source vertex and flows through the objects that are upstream to the point selected by the user (Paragraph [0047] of Scolnicov discloses the enriched GIS database contains an accurate set of structural and geographic data from which mathematical graphs and network traces can be made to view a full topology of the network); and 
rendering a trace of a downstream path that starts from the point selected by the user and flows through the objects that are downstream (Paragraph [0047] of Scolnicov discloses the enriched GIS database contains an accurate set of structural and geographic data from which mathematical graphs and network traces can be made to view a full topology of the network). 

As to Claim 12, Scolnicov discloses a non-transitory machine-readable medium comprising instructions which when executed by a machine cause the machine to execute a method comprising: 
receiving Geographic Information System (GIS) data for a utility distribution network from a GIS database, wherein the GIS data includes objects and spatial information associated with the objects (Paragraph [0037] of Scolnicov discloses In step 201, GIS data, asset management data, and sensor archive data of one or more assets are retrieved from a GIS database, asset management system and/or an archive of static snap-shots of GIS layers. The GIS layers may include asset layers, pipe layers, and regional layers such as subdivision into DMAs, pressure zones, and supply zones. Retrieval of GIS and asset data may include retrieval of points, locations, and borders representative of the assets and their physical locations or approximate ; 
constructing an undirected graph utilizing the GIS data, wherein the undirected graph is represented by a data structure corresponding to a set of adjacency relationships between the objects in the utility distribution network (Paragraph [0038] of Scolnicov discloses pre-processing includes transforming assets and other items from the GIS data into a list of nodes and creating probable connections by analyzing an overlay of various GIS layers. A table is also created storing the probable connections established by the pre-processing including pipe/asset ID, a start point, and end point, diameter of the pipe, age, and other asset management data previously mentioned);  
performing a traversal of the utility distribution network using the adjacency relationships and attributes of the objects in each step of the traversal to generate a directed graph represented by a data structure corresponding to a set of directed adjacency relationships between the objects (Paragraph [0046] of Scolnicov discloses the system traverses the network graph, starting from the known inlets of the DMA, or from other points known to be part of the DMA, such as certain listed sensors or other assets, and treating capped pipes, closed valves, and flow meters as "disconnects" or boundaries. Any method for finding "connected graph components" may be used, as known to one skilled in the art. The resulting subgraph is taken to ;
storing the data structure corresponding to a set of directed adjacency relationships between the objects in a [cache] memory on the machine to facilitate at least one of editing, analysis or visualization of a circuit in the utility distribution network while the machine is [disconnected] form the GIS database (Paragraph [0034] of Scolnicov discloses outputs from water network analysis engine 104 and/or structural analysis system 102 may be stored in the enriched GIS database 101, in an electronic log file, and/or printed to paper. Previously stored data may be accessed from storage.  Paragraph [0009] of Scolnicov discloses applications using GIS allow users to create interactive queries, review spatial information, edit data and maps, and present the results of these operations in a graphical user interface.  Paragraph [0047] of Scolnicov discloses the enriched GIS database contains an accurate set of structural and geographic data from which mathematical graphs and network traces can be made to view a full topology of the network); and
displaying a result of the editing, analysis, or visualization of the circuit in the utility distribution network on the machine (Paragraph [0009] of Scolnicov discloses applications using GIS allow users to create interactive queries, review spatial information, edit data and maps, and present the results of these operations in a graphical user interface.  Paragraph [0047] of Scolnicov discloses the enriched GIS database contains an accurate set of structural and . 
Scolnicov does not explicitly disclose a cache memory.  
However, Barcay discloses this.  Paragraph [0042] of Barcay discloses user interaction module 110 (or any combination or sub-combination of its components) constructs a directed graph of spatially linked panoramas (or simply a "panorama graph" or a "connectivity graph") based on the connectivity information included in the metadata of each panoramic image. Such a panorama graph may be stored in, for example, a local memory (e.g., a cache memory) at client 102.
Examiner recites the same rationale to combine used for claim 1.
Scolnicov does not explicitly disclose disconnected from the GIS database.
	However, Chauhan discloses this.  Paragraph [0020] of Chauhan discloses a system which replicates the entire dataset to each client machine instead of serving data over the network, allows for complete disconnected editing that is automatically reconciled when the client machine is reconnected to the network, supports several different types of utility networks, traces networked features that are targeted directly to utility customer's task, creates custom trace reports, provides a complete outage management sub-system, provides a complete set of web tools for managing crews, creates work orders, for managing outages and outage callbacks, for viewing, for searching the GIS, for controlling security, and for displaying custom reports.  Paragraph [0273] of Chauhan discloses this trace cache can be represented in many different ways in computer memory, e.g., an array, a linked list of structures, or a database recordset
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 13, Scolnicov-Barcay-Chauhan discloses the non-transitory machine-readable medium of claim 12, wherein performing a traversal of the utility distribution network further comprises: starting from each source vertex, performing a traversal of the utility distribution network based on the set of adjacency relationships and attributes of the objects (Paragraph [0046] of Scolnicov discloses the system traverses the network graph, starting from the known inlets of the DMA, or from other points known to be part of the DMA, such as certain listed sensors or other assets, and treating capped pipes, closed valves, and flow meters as "disconnects" or boundaries. Any method for finding "connected graph components" may be used, as known to one skilled in the art. The resulting subgraph is taken to be the total collection of assets in the DMA. The DMA or FMZ status and asset data are stored in a database, step 413. In one embodiment, the pipe connections, junctions, statuses, and asset data may be stored in the enriched GIS database). 

As to Claim 14, Scolnicov-Barcay-Chauhan discloses the non-transitory machine-readable medium of claim 12, wherein the set of adjacency relationships are represented by pairs of object identifiers and complements thereof (Paragraph [0046] of Scolnicov discloses the system traverses the network graph, starting from the known inlets of the DMA, or from other points known to be part of the DMA, such as certain listed sensors or other assets, and treating capped pipes, closed valves, and flow meters as "disconnects" or boundaries. Any method for finding "connected graph components" may be used, as known to one skilled in the art. The resulting subgraph is taken to be the total collection of assets in the DMA. The DMA or FMZ status and asset data are stored in a database, step 413. In one embodiment, the pipe connections, junctions, statuses, and asset data may be stored in the enriched GIS database). 

As to Claim 16, Scolnicov-Barcay-Chauhan discloses the non-transitory machine-readable medium of claim 12, wherein the utility distribution network is one of: an electric distribution network, a gas distribution network, a water distribution network or a telecommunication distribution network (Paragraph [0102] of Scolnicov discloses it should also be understood that the invention applies not only to water utility networks, but to any type of distribution system. Other types of distribution systems may be: oil, wastewater or sewage, gas, electric, telephony, heating ventilating and air conditioning (HVAC) systems, or other energy delivery systems which involve fluid or flowing resources from one area to consumers). 

As to Claim 17, Scolnicov-Barcay-Chauhan discloses the non-transitory machine-readable medium of claim 12, further comprising: 
detecting a user request to perform a tracing analysis on a circuit in the utility distribution network, wherein the user request includes a selection of a point on the circuit (Paragraph [0047] of Scolnicov discloses the enriched GIS database contains an accurate set of structural and geographic data from which mathematical graphs and network traces can be made to view a full topology of the network); 
in response to the user request, accessing the data structure corresponding to a set of directed adjacency relationships between the objects stored in the cache memory on the machine to determine objects that are upstream and downstream of the point selected by the user (Paragraph [0047] of Scolnicov discloses the enriched GIS database contains an accurate set of structural and geographic data from which mathematical graphs and network traces can be made to view a full topology of the network); 
rendering a trace of an upstream path that starts from a source vertex and flows through the objects that are upstream to the point selected by the user (Paragraph [0047] of Scolnicov discloses the enriched GIS database contains an accurate set of structural and geographic data from which mathematical graphs and network traces can be made to view a full topology of the network); and 
rendering a trace of a downstream path that starts from the point selected by the user and flows through the objects that are downstream (Paragraph [0047] of Scolnicov discloses the enriched GIS database contains an accurate set of structural and geographic data from which mathematical graphs and network traces can be made to view a full topology of the network). 

As to Claim 18 , Scolnicov discloses a computer system for constructing a model for a distribution network comprising: a memory including a cache memory; and one or more processors configured to execute instructions stored in the memory to: 
receive Geographic Information System (GIS) data for a distribution network from a GIS database, the GIS data including spatial information relating to objects in the distribution network (Paragraph [0037] of Scolnicov discloses In step 201, GIS data, asset management data, and sensor archive data of one or more assets are retrieved from a GIS database, asset management system and/or an archive of static snap-shots of GIS layers. The GIS layers may include asset layers, pipe layers, and regional layers such as subdivision into DMAs, pressure zones, and supply zones. Retrieval of GIS and asset data may include retrieval of points, locations, and borders representative of the assets and their physical locations or approximate physical locations in a region. One or more mathematical graph elements representing the one or more assets are generated from the retrieved data, step 203. Generating the one or more ; 
construct an undirected graph utilizing the spatial information in the GIS data, wherein the undirected graph is represented by a data structure corresponding to a set of adjacency relationships between the objects (Paragraph [0037] of Scolnicov discloses In step 201, GIS data, asset management data, and sensor archive data of one or more assets are retrieved from a GIS database, asset management system and/or an archive of static snap-shots of GIS layers. The GIS layers may include asset layers, pipe layers, and regional layers such as subdivision into DMAs, pressure zones, and supply zones. Retrieval of GIS and asset data may include retrieval of points, locations, and borders representative of the assets and their physical locations or approximate physical locations in a region. One or more mathematical graph elements representing the one or more assets are generated from the retrieved data, step 203. Generating the one or more mathematical graph elements involves, in some embodiments, generating abstract representations of the retrieved data such as generating a list of nodes corresponding to certain types of assets such as sensors, valves or connections, generating lists of edges representing pipes, and generating polygons to illustrate larger objects such as water tanks, a treatment plant or DMAs.  Paragraph [0038] of Scolnicov discloses pre-processing includes transforming assets and other items from the GIS data into a list of nodes and creating probable connections by analyzing an overlay of various GIS layers. A table is also created storing the ; 
construct a directed graph by traversing the undirected graph starting from each source vertex and tracking attributes of the objects in each step of the traversal, wherein the directed graph is represented by a data structure corresponding to a set of directed adjacency relationships between the objects (Paragraph [0046] of Scolnicov discloses the system traverses the network graph, starting from the known inlets of the DMA, or from other points known to be part of the DMA, such as certain listed sensors or other assets, and treating capped pipes, closed valves, and flow meters as "disconnects" or boundaries. Any method for finding "connected graph components" may be used, as known to one skilled in the art. The resulting subgraph is taken to be the total collection of assets in the DMA. The DMA or FMZ status and asset data are stored in a database, step 413. In one embodiment, the pipe connections, junctions, statuses, and asset data may be stored in the enriched GIS database.  Paragraph [0039] of Scolnicov discloses a mathematical graph is generated based on the created connections including the characteristics of the one or more assets. A mathematical graph of the elements may be a directed graph, undirected graph, mixed graph, multi-graph, simple graph, weighted graph, or Cartesian graph);  
cache the data structure corresponding to the directed graph in the [cache] memory on the computer system (Paragraph [0034] of Scolnicov discloses outputs from water network analysis engine 104 and/or structural analysis system 102 may be stored in the enriched GIS database 101, in an electronic log file, and/or printed to paper. Previously stored data may be accessed from storage);
detect a user request to perform an analysis of the data structure corresponding to the directed graph (Paragraph [0009] of Scolnicov discloses applications using GIS allow users to create interactive queries, review spatial information, edit data and maps, and present the results of these operations in a graphical user interface.  Paragraph [0047] of Scolnicov discloses the enriched GIS database contains an accurate set of structural and geographic data from which mathematical graphs and network traces can be made to view a full topology of the network); 
access, in response to the user request, the data structure corresponding to the directed graph stored in the cache memory on the computer system while the computer system is [disconnected] from the GIS database (Paragraph [0009] of Scolnicov discloses applications using GIS allow users to create interactive queries, review spatial information, edit data and maps, and present the results of these operations in a graphical user interface.  Paragraph [0047] of Scolnicov discloses the enriched GIS database contains an accurate set of structural and geographic data from which mathematical graphs and network traces can be made to view a full topology of the network); 
perform the analysis of the data structure (Paragraph [0009] of Scolnicov discloses applications using GIS allow users to create interactive queries, review spatial information, edit data and maps, and present the results of these operations in a graphical user interface.  Paragraph [0047] of Scolnicov discloses the enriched GIS database contains an accurate set of structural and geographic data from which mathematical graphs and network traces can be made to view a full topology of the network); and 
display a result of the analysis on the computer system (Paragraph [0009] of Scolnicov discloses applications using GIS allow users to create interactive queries, review spatial information, edit data and maps, and present the results of these operations in a graphical user . 
Scolnicov does not explicitly disclose a cache memory.  
However, Barcay discloses this.  Paragraph [0042] of Barcay discloses user interaction module 110 (or any combination or sub-combination of its components) constructs a directed graph of spatially linked panoramas (or simply a "panorama graph" or a "connectivity graph") based on the connectivity information included in the metadata of each panoramic image. Such a panorama graph may be stored in, for example, a local memory (e.g., a cache memory) at client 102.
Examiner recites the same rationale to combine used for claim 1.
Scolnicov does not explicitly disclose disconnected from the GIS database.
	However, Chauhan discloses this.  Paragraph [0020] of Chauhan discloses a system which replicates the entire dataset to each client machine instead of serving data over the network, allows for complete disconnected editing that is automatically reconciled when the client machine is reconnected to the network, supports several different types of utility networks, traces networked features that are targeted directly to utility customer's task, creates custom trace reports, provides a complete outage management sub-system, provides a complete set of web tools for managing crews, creates work orders, for managing outages and outage callbacks, for viewing, for searching the GIS, for controlling security, and for displaying custom reports.  Paragraph [0273] of Chauhan discloses this trace cache can be represented in many different ways in computer memory, e.g., an array, a linked list of structures, or a database recordset
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 19, Scolnicov-Barcay-Chauhan discloses the system of claim 18, wherein the distribution network includes any one of: an electric distribution network, a gas distribution network, a water distribution network or a telecom distribution network (Paragraph [0102] of Scolnicov discloses it should also be understood that the invention applies not only to water utility networks, but to any type of distribution system. Other types of distribution systems may be: oil, wastewater or sewage, gas, electric, telephony, heating ventilating and air conditioning (HVAC) systems, or other energy delivery systems which involve fluid or flowing resources from one area to consumers). 

As to Claim 20, Scolnicov-Barcay-Chauhan discloses the system of claim 18, further configured to: 
detect a user request to perform a tracing analysis on a circuit in the distribution network, wherein the user request includes a selection of a point on a circuit (Paragraph [0047] of Scolnicov discloses the enriched GIS database contains an accurate set of structural and geographic data from which mathematical graphs and network traces can be made to view a full topology of the network); 
in response to the user request, access the data structure stored in the cache memory while the system is disconnected from the GIS database to determine objects that are upstream and downstream of the point selected by the user, wherein the data structure is stored in the form of an array or hashtable for improved lookup speed (Paragraph [0047] of Scolnicov discloses the enriched GIS database contains an accurate set of structural and geographic data from which mathematical graphs and network traces can be made to view a full topology of the ; and 
render a trace of an upstream path that starts from a source vertex and flows through the objects that are upstream to the point selected by the user (Paragraph [0047] of Scolnicov discloses the enriched GIS database contains an accurate set of structural and geographic data from which mathematical graphs and network traces can be made to view a full topology of the network); and 
render a trace of a downstream path that starts from the point selected by the user and flows through the objects that are downstream (Paragraph [0047] of Scolnicov discloses the enriched GIS database contains an accurate set of structural and geographic data from which mathematical graphs and network traces can be made to view a full topology of the network).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Scolnicov-Barcay-Chauhan and further in view of US Pub. No. 2006/0135119 to Kumar et al. (hereinafter “Kumar”).

As to Claim 21, Scolnicov-Barcay-Chauhan discloses the method of claim 11, wherein rendering a trace of an upstream path includes using a first line pattern for the upstream path, and wherein rendering a trace of a downstream path includes using a second line pattern for the downstream path [different] from the first line pattern (Paragraph [0166] of Chauhan discloses Upstream tracing can be used to find the first upstream device or all the .
Scolnicov does not explicitly disclose using different line patterns.
Paragraph [0037] of Kumar discloses The connections between the meters within each sub -network are color coded. For example, connections between the meters in the "2664" sub-network may be displayed in yellow, connections between the meters in the "2665" sub-network may be displayed in blue, and connections between the meters in the "2666" sub-network may be displayed in red.
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the utility monitoring system as disclosed by Scolnicov, with using different colors as disclosed by Kumar.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Scolnicov and Kumar are directed toward presenting topology information and as such it would be obvious to use the techniques of one in the other.

As to Claim 22, Scolnicov-Barcay-Chauhan discloses the non-transitory machine-readable medium of claim 17, wherein rendering a trace of an upstream path includes using a first line pattern for the upstream path, and wherein rendering a trace of a downstream path includes using a second line pattern for the downstream path [different] from the first line pattern (Paragraph [0166] of Chauhan discloses Upstream tracing can be used to find the first upstream device or all the devices in series up to the substation. Downstream tracing can be used to find all the downstream devices from a major device or to trace to the end of the feeder).
Scolnicov does not explicitly disclose using different line patterns.
Paragraph [0037] of Kumar discloses The connections between the meters within each sub -network are color coded. For example, connections between the meters in the "2664" sub-network may be displayed in yellow, connections between the meters in the "2665" sub-network may be displayed in blue, and connections between the meters in the "2666" sub-network may be displayed in red.
	Examiner recites the same rationale to combine used for claim 21.

As to Claim 23, Scolnicov-Barcay-Chauhan discloses the computer system of claim 18, wherein render a trace of an upstream path includes use a first line pattern for the upstream path, and wherein render a trace of a downstream path includes use a second line pattern for the downstream path [different] from the first line pattern (Paragraph [0166] of Chauhan discloses Upstream tracing can be used to find the first upstream device or all the devices in series up to the substation. Downstream tracing can be used to find all the downstream devices from a major device or to trace to the end of the feeder).
Scolnicov does not explicitly disclose using different line patterns.
Paragraph [0037] of Kumar discloses The connections between the meters within each sub -network are color coded. For example, connections between the meters in the "2664" sub-network may be displayed in yellow, connections between the meters in the "2665" sub-network may be displayed in blue, and connections between the meters in the "2666" sub-network may be displayed in red.
	Examiner recites the same rationale to combine used for claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN S MAI/Primary Examiner, Art Unit 2456